DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: module in claims 1, 19 and 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  In the specification [00107] and Fig. 3 showing the module 70 includes a radiation layer 72, a feed layer 74, and furthermore the module also discloses a distribution network layer 78 is configured to distribute the one or more from the front-end electronic circuit layer 76 to the feed layer 74.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al (US 2018/0358709) hereinafter You.
Regarding claim 1, You discloses antenna system configured to transmit or receive one or more beams in one or more spatial regions from among a plurality of spatial regions (see [0003], [0005]) the antenna system comprising: a module electrically coupled to a front-end electronic circuit layer configured to process the one or more beams, the module comprising: a radiation layer comprising one or more radiating elements configured to at least one of transmit and receive the one or more beams; a feed layer comprising one or more feed elements, wherein the one or more feed elements are configured to excite the radiation layer, transmit the one or more beams, receive the one or more beams, or a combination thereof (see Abstract, [0006], [0008]); and a distribution network layer comprising a wave distribution device, wherein the wave distribution device 
Regarding claim 7, You discloses wherein the wave distribution device is a network of one or more waveguides, a network of one or more transmission lines, a network of one or more dividers, a network of one or more combiners, a network of beamformers, a network of lens structures, a network of beamforming matrix structures, or a combination thereof (see Abstract, [0008], [0010]).
Regarding claim 8, You discloses wherein the one or more waveguides include a leaky-wave waveguide, a slotted waveguide, a coplanar waveguide, a cavity-backed waveguide, a parallel plate waveguide, or a combination thereof (see Abstract, [0008], [0040]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 2018/0358709) hereinafter You in view of Ouedraogo et al (US 2017/0194699) hereinafter Ouedraogo.
Regarding claim 2, You fails to explicitly disclose wherein the radiation layer includes a pixelated antenna aperture, a continuous antenna aperture, a planar antenna aperture, a conformal antenna aperture, a fixed antenna aperture, a tunable antenna aperture, a passive antenna aperture, a transmissive antenna aperture, a reflective antenna aperture, or a combination thereof.
Ouedraogo discloses wherein the radiation layer includes a pixelated antenna aperture, a continuous antenna aperture, a planar antenna aperture, a conformal antenna aperture, a fixed antenna aperture, a tunable antenna aperture, a passive antenna aperture, a transmissive antenna aperture, a reflective antenna aperture, or a combination thereof (see [0043], [0046], [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the pixelated antenna structures included in the radiators as taught by Ouedraogo into the teachings of You in order to provide optimal performance over a wide bandwidth.
 	Regarding claim 3, Ouedraogo discloses wherein the radiation layer comprises one or more metamaterial elements configured to at least one of transmit and receive the one or more beams, wherein the feed layer is configured to excite the one or more metamaterial elements to at least one of transmit and receive the one or more beams (see [0029]).


Claims 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 2018/0358709) hereinafter You in view of Longstaff (US 2014/0125511) hereinafter Longstaff.
You fails to explicitly disclose wherein the module is configured to simultaneously transmit and receive one or more signal streams over the one or more beams.
Longstaff discloses wherein the module is configured to simultaneously transmit and receive one or more signal streams over the one or more beams (see [0040], [0041], [0056], [0074], [0075], [0076]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to transmit and receive one or more signal streams over the one or more beams as taught by Longstaff into the teachings of You in order to form a number of beams equal to the product of the transmitter and receiver element numbers NxM.
Claim 19 is similar to claims 1 and 12.  You discloses all of the limitations of the claim 19 as illustrated in claim 1 except of a limitation “wherein the module is configured to simultaneously transmit and receive one or more signal streams over the one or more beams”.
Longstaff discloses wherein the module is configured to simultaneously transmit and receive one or more signal streams over the one or more beams (see [0040], [0041], [0056], [0074], [0075], [0076]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to transmit and receive one or more signal streams over the one or .
Allowable Subject Matter
Claim 22 is allowed.
Claims 4-6, 9-11, 13-18, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: You,  Longstaff and Ouedraogo fail to disclose or suggest that the antenna system configured to output one or more beams in one or more spatial regions from among a plurality of spatial regions, the antenna system comprising: the feed layer includes an isolation element configured to isolate a set of feed elements from among the one or more feed elements; and a distribution network layer comprising a wave distribution device, wherein the wave distribution device is configured to distribute the one or more beams from the circuit layer to the feed layer, and wherein the wave distribution device is a network of one or more waveguides, a network of one or more transmission lines, a network of one or more dividers, a network of one or more combiners, or a combination thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mathew et al (US 2021/0257739) disclose an antenna element module.

Navarro et al (US 2010/0194640) disclose a communications radar system.
You et al (US 2021/0359420) disclose a low-sidelobe plate array antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KT
March 23, 2022